Title: From George Washington to Philippe-André-Joseph de Létombe, 17 August 1782
From: Washington, George
To: Létombe, Philippe-André-Joseph de


                  
                     sir
                     Head Quarters 17th Augst 1782
                  
                  I have received your Letter of the 10th without Name informg the Arrival of Monr Vaudrieul at Nantasket.  Your Express who carried Letters for M. De Rochambeau, was directed the safest Route to Philadelphia—& left this the 14th—at Evening.  I am Sir your &a.
                  
               